Upon the finding, the plaintiff can base her claim for relief only upon the alleged fraudulent silence as to, and concealment of, a material fact by the defendant in making a sale of a farm to her. That fact is that the Bridgeport Hydraulic Company, by special charter provision, had the right to condemn any lands in the region in which the farm is located. The defendant knew this fact, but did not disclose it to the plaintiff; on the other hand, she requested one Buchanan, if he was asked about the property, not to say anything about the water company; and she gave a similar instruction to the town clerk, who represented her when the transaction was consummated. At that time, plaintiff's attorney asked the town clerk if the title was good and was assured that it was; and if there *Page 652 
was any defect in it, and was assured that there was not. The plaintiff did not know about the right of the Hydraulic Company to condemn the property and would not have bought the farm had she known.
A vendor of property may not do anything to conceal from the vendee a material fact affecting it, or say or do anything to divert or forestall an intended inquiry by him, or deliberately hide defects, for, in so doing, he is not merely remaining silent but is taking active steps to mislead. So the surrounding circumstances may be such that the effect of his silence is actually to produce a false impression in the mind of the vendee, and the making of an agreement or doing of some other act may in itself lead the vendee to believe that a certain fact exists and so amount to an affirmation of it. So the vendor may stand in such a relationship of trust and confidence to the vendee that it is his duty to make a full disclosure. But, these instances aside, the general rule is that the silence of a vendor with reference to facts affecting the value or desirability of property sold cannot give rise to an action by the vendee to set aside the transaction as fraudulent. Certainly this is true as to all facts which are open to discovery upon reasonable inquiry by the vendee. Malley Co. v. Button, 77 Conn. 571,574, 60 A. 125; Watertown Savings Bank v. Mattoon,78 Conn. 388, 392, 62 A. 622; Siro v. American ExpressCo., 99 Conn. 95, 101, 121 A. 280; Stewart v.Wyoming Cattle Ranch Co., 128 U.S. 383, 388,9 Sup. Ct. 101; French v. Vining, 102 Mass. 132, 136; Bower on Actionable Non-Disclosure, §§ 106 et seq., 155 etseq., 166; 1 Bigelow on Fraud, p. 590; Smith on Fraud, §§ 8 et seq., 20 et seq.; 27 R. C. L. p. 366; 26 Corpus Juris, 1070.
The right of the Hydraulic Company to condemn the property in question was a matter of record in the *Page 653 
Special Laws of this State, and was no doubt of common knowledge in the neighborhood. Unasked, the defendant was under no duty to say anything as to it. Her request to Buchanan and instruction to the town clerk not to mention the water company might perhaps have given rise to a cause of action, had they in fact diverted or forestalled inquiry, but the plaintiff cannot avail herself of them, because no inquiry as to its rights was made, and the defendant's acts did not in fact affect the plaintiff's conduct in any way. Bennett v. Gibbons, 55 Conn. 450, 452,12 A. 99. The questions put to the town clerk were solely with reference to the title of the property and did not require him, in fairly answering, to mention the rights of the water company.
   There is no error.
In this opinion the other judges concurred.